Citation Nr: 0936961	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
prior to January 18, 1994, for purposes of accrued benefits.

2.  Entitlement to an effective date prior to January 18, 
1994 for an award of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to July 
1944.  The Veteran died in May 2006.  The appellant is the 
Veteran's surviving spouse.  

This current appeal comes before the Board of Veterans' 
Appeals (Board) from an August 2006 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the appellant's claim for 
accrued benefits, to the extent that such claim requested an 
initial evaluation in excess of 10 percent for degenerative 
disc disease of the lumbar spine prior to January 18, 1994 
and an effective date prior to January 18, 1994 for an award 
of TDIU.  

The procedural background of this case is as follows.  
Service connection for a lumbar spine disorder was originally 
granted by the RO effective from June 1997.  The RO assigned 
a 20 percent rating effective from that date.  Later, the RO 
increased the rating to 60 percent, effective from June 1997.  
The RO also granted a TDIU rating effective from the same 
date.  The Veteran appealed the effective dates.  In a 
decision of July 2000, the Board established an effective 
date of August 1, 1944, for the award of service connection 
for a back disability.  The RO subsequently assigned a 
noncompensable rating from August 1, 1944, a 10 percent 
rating from January 24, 1963, and a 60 percent rating from 
January 18, 1994.  The RO awarded TDIU effective January 18, 
1994.  In a May 2001 rating decision, the RO increased the 
back disability rating to 10 percent effective from August 1, 
1994.  The Veteran continued to appeal for earlier dates for 
the increased compensation, but as noted he died in May 2006.  
The appellant subsequently perfected this appeal for accrued 
benefits.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  This claim was advanced, on the Board's own 
motion, based on the claimant's age.  The Board provided 
correspondence to the claimant and to her attorney on July 
24, 2009, advising the claimant that the Board had advanced 
her appeal.  On July 24, 2009, the claimant's attorney mailed 
a motion for advancement of the claimant's appeal on the 
docket.  The Board received this communication in early 
August 2009, after the Board had already advanced the claim 
on the docket.  Since advancement on the docket was granted 
prior to receipt of the claimant's motion, the Board finds 
that no additional action on the motion to advance the claim 
on the docket is required, as further action on that motion 
would only serve to delay the issuance of the decision.  
Appellate review may proceed without further correspondence 
to the claimant or her representative.


FINDINGS OF FACT

1.  At the time of the Veteran's death, claims were pending 
with VA for the benefits the appellant is now seeking.  

2.  There is no credible evidence that the Veteran met any 
criterion for an initial evaluation in excess of 10 percent 
for a back disorder prior to January 1994.  

3.  The Veteran participated in substantially gainful 
employment from 1945 through at least 1975, primarily in 
employment requiring manual labor or strenuous manual labor, 
including truck mechanic and welder. 

4.  The credible evidence establishes that the Veteran's 
service-connected disabilities did not prevent him from 
performing work-like activities after he was awarded Social 
Security Administration disability benefits in 1977.  

5.  The Veteran did not reference back pain as a reason he 
could no longer work in 1977, and there is no evidence of 
increased severity of back pain until the Veteran suffered 
intercurrent injuries in 1992 and 1993.

6.  The evidence does not reflect an inability to secure and 
maintain a substantially gainful occupation due to service-
connected disability prior to January 18, 1994.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
prior to January 18, 1994, for purposes of accrued benefits, 
are not met.  38 U.S.C.A. §§ 1155, 5107, 5110, 5121 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5290, 5291, 5292, 5295 (1994); Veterans Administration, 
Schedule for Rating Disabilities, Diagnostic Codes 5285-5295 
(1945 ed.).

2.  The criteria for an effective date prior to January 18, 
1994 for an award of TDIU, for purposes of accrued benefits, 
are not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.160, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the Veteran's symptoms of back 
disability were disabling at the time of his service 
discharge and thereafter, and resulted in unemployability.  
The appellant contends that an initial evaluation in excess 
of 10 percent should have been assigned as of the Veteran's 
service discharge in 1944, and that a total disability 
evaluation should have been assigned prior to 1994.  


VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Following her June 2006 claim for accrued benefits, the 
appellant was notified of VA's duties to her in August 2006.  
This notice addressed all aspects of required notice.  
Moreover, the Veteran is represented by counsel, who is well 
aware of the requirements of the VCAA and the elements needed 
to substantiate the veteran's claims.  Counsel has made 
several submissions on behalf of the Veteran during the 
course of this appeal.  See Dalton v. Nicholson, 21 Vet. App. 
23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).

Accrued benefits claims are decided based on the evidence of 
record, or evidence which may be considered to have been of 
record, at the time of the Veteran's death.  Therefore, there 
is no duty to assist the appellant to develop the claims for 
accrued benefits.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. A 
remand for additional notification or development would only 
result in unnecessarily delaying this matter with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law governing claims for accrued benefits 

Accrued benefits are benefits to which the Veteran was 
entitled to at the time of his death under an existing rating 
or based on evidence in the file at the date of death.  See 
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death 
of a veteran, any accrued benefits are payable to the 
surviving spouse.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 
3.1000(a)(1).  Only evidence contained in the claims file at 
the time of the veteran's death, or certain VA and service 
department records considered constructively in the claims 
file at that time, may be considered in adjudicating a claim 
for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. 
Brown, 4 Vet. App. 353, 360-361 (1993).

In this case, the Veteran submitted a claim for service 
connection for a back disorder during his lifetime.  That 
claim was granted, and the Veteran disagreed with the initial 
10 percent evaluation assigned for the back disability.  The 
Veteran also submitted a claim for TDIU, and disagreed with 
the assigned effective date for that award.  The Veteran's 
claims for an initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine prior to 
January 18, 1994, and for an effective date prior to January 
18, 1994 for an award of TDIU, were pending at the time of 
the Veteran's death.  The appellant filed a claim for accrued 
benefits within one year after the veteran's death in 2006.  
The appellant has submitted a timely claim for accrued 
benefits.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

Law and regulations governing claims for increased initial 
evaluations

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran's appeal for 
a higher initial evaluation for back disability and for TDIU 
requires consideration of staged ratings.

1.  Claim for initial evaluation in excess of 10 percent for 
back disorder

As in effect when the Veteran submitted a 1997 claim, 
Diagnostic Code 5291 provided a maximum 10 percent rating for 
moderate and severe limitation of motion of the dorsal spine.  
Slight limitation of motion warrants a noncompensable rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  DC 5292 
provided that mild limitation of motion of the lumbar spine 
warranted a 10 percent evaluation.  Moderate limitation of 
motion of the lumbar spine warranted a 20 percent evaluation.  
Severe limitation of motion of the lumbar spine warranted a 
40 percent evaluation.  38 C.F.R. § 4.71a, DC 5292 (prior to 
Sept. 26, 2003). 

Other diagnostic codes used to evaluate back disability 
included DC 5295, which, as in effect prior to September 26, 
2003, provided a noncompensable rating for lumbosacral strain 
with only slight subjective symptoms.  A 10 percent rating 
required characteristic pain on motion.  A 20 percent rating 
required muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position, and a 40 percent rating required severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
Part 4, DC 5295.  Under the Diagnostic Codes and rating 
criteria in effect when the Veteran submitted his claim, only 
DC 5293, used to evaluate intervertebral disc disease, 
provided a rating in excess of 40 percent.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief, warranted a 60 percent 
evaluation.

Effective in 2002 and in 2003, the criteria for rating 
disabilities of the spine were revised.  A revision of a 
regulation is not applicable until the effective date.  
38 U.S.C.A. § 5110.  The claim before the Board includes only 
the evaluation to be assigned prior to January 18, 1994, so 
the revisions to the Rating Schedule applicable to evaluation 
of the spine which became effective in 2002 and 2003 are not 
applicable to any determination addressed in this decision.  

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Service treatment records disclose that the Veteran was 
hospitalized in March 1944 for headaches, nervousness, 
backaches, and fatigue.  Radiologic examination and 
neurologic examination conducted in response to the Veteran's 
complaints of backache disclosed tenderness over the 
lumbosacral joint, but there was no objective finding of 
abnormality on neurologic examination, and radiologic 
examination showed no bone or joint changes.  Psychoneurosis, 
mixed anxiety type, was the assigned diagnosis.  The Veteran 
was discharged from hospitalization in late June 1944 and 
separated from service in early July 1944.  The Veteran was 
granted a 50 percent disability evaluation for anxiety 
psychoneurosis by a July 1944 rating decision; this 
evaluation was reduced to 10 percent in 1946, and then to 
noncompensable in 1949.   

In January 1945, the Veteran applied for vocational 
rehabilitation, stating that he could not return to his 
former work because he was "nervous and weak."  He reported 
that he had difficulty doing anything that required lifting 
or fast movements.  On VA examination conducted in January 
1946, the Veteran reported that he had been employed since 
August 1945, when he completed vocational training.  The 
examiner noted that there was no evidence of "any 
involvement of the central or peripheral nervous system," 
but recommended orthopedic examination, given the Veteran's 
report of lumbosacral tenderness. 

A December 1948 VA examination report reflects that the 
Veteran had an anxiety neurosis, in remission and "mild" 
sciatic neuritis.  The Veteran complained of a backache 
localized at the left hip.  The examiner noted that there was 
a subcutaneous mass, probably a lipoma, over the left sacro-
iliac joint.  There was no muscle spasm and no limitation of 
motion in any direction.  The Veteran estimated that he had 
lost one week of work in the past year from his work as a 
mechanic maintaining trucks for a Freight Line.  


As described in May 1957 VA examination, the Veteran was 
hospitalized for complaints of headaches, nervousness, 
backache, and fatigue in 1945.  He reported symptoms of right 
sciatic neuritis.  The Veteran was working as a tractor or 
trailer (truck) repairman.  He was treated for 
psychoneurosis.  At the May 1957 VA examination, the Veteran 
reported feeling "nervous, fatigued and weak."  The 
examiner concluded that the Veteran had a psychophysiologic 
nervous system reaction manifested by headaches and somatic 
pain, among other symptoms.  He reported that he required 
continuous chiropractic treatment.

A July 1962 private medical statement form ELS, DC, stated 
that radiologic examination disclosed diffuse hypertrophic 
arthritis with lipping in the cervical, dorsal, and lumbar 
spine areas.  The Veteran had severe pain and stiffness in 
the neck and spine and pain on range of motion.  The 
chiropractor described the Veteran's prognosis as "poor" 
due to this extensive arthritis.  

In August 1962, the Veteran reported nervousness and low back 
pain.  VA orthopedic evaluation disclosed full range of 
motion of the back.  Radiologic examination was negative 
except for slight narrowing of the L5-S1 interspace.  The 
examiner referred the Veteran for psychiatric consultation.  
A 10 percent evaluation was assigned for psychophysiologic 
nervous system reaction, effective in August 1962.

On VA examination conducted in October 1962, the Veteran 
reported that he was working for a concrete block company.  
He had missed one week of work in the past three years as a 
result of epigastric cramping, vomiting, and diarrhea.  The 
Veteran complained of weakness and nervousness.  He reported 
headache and neck ache.  The Veteran's neck was of normal 
contour, and gait and station were normal.  He reported that 
he had broken his right forearm, and might have hurt his back 
in that same accident.  The examiner found no bone or joint 
abnormality.  

In a January 1963 medical statement, M.L.A., DC, reported 
that the Veteran had muscle contractures of the cervical, 
thoracic, and lumbar spine areas.  The chiropractor opined 
that radiologic examination disclosed hypertrophic 
osteoarthritic changes of all vertebrae, and noted that T6 
and T7 appeared to be wedge-shaped.  The Veteran reported 
that the disabling condition cased him to lose considerable 
time from work.  April 1963 clinical record reported that the 
Veteran's prognosis was poor due to extensive arthritis 
throughout the entire spine, and that there was a finding 
that the Veteran had hypertrophic arthritis with lipping in 
all cervical and thoracolumbar areas and secondary neuritis-
autonomic disturbances  

The appellant's representative argues that an evaluation in 
excess of 10 percent for the service-connected back 
disability is supported by Dr. A's 1963 clinical records.  
The representative argues that the January 1963 record stated 
that the Veteran's frequent complaints of headaches, pain, 
and muscle spasms were due to nerve root inflammation caused 
by "the arthritis exudate."  However, the 1962 chiropractic 
records are contradicted by the 1962 VA clinical records, 
which disclosed far less extensive arthritis of the back on 
objective radiologic examination.  

While the 1963 records of Dr. A reflect that the Veteran was 
losing "considerable" time from work for his arthritis of 
the back, the evidence establishes that the Veteran 
thereafter continued to work full-time, at such substantially 
gainful strenuous employment as concrete block making, 
welding, and building maintenance.  There is no evidence that 
the Veteran was unable to support his family, which had grown 
to 7 children prior to his 1970 divorce.  The objective 
evidence of record contradicts the 1963 chiropractic 
opinions.  

A November 1977 "work slip" reflects that the Veteran was 
treated for arthritis in the wrist and for dorsal back pain.  
The physician recommended that the Veteran not work.  This 
evidence does not, however, include any objective description 
which shows that the Veteran met any criterion for an 
evaluation in excess of 10 percent for a disability of the 
spine.  

In an October 2000 affidavit, the Veteran reported marked 
limitation of forward bending, loss of lateral motion and 
abnormality for 50-plus years.  However, the Board finds that 
the Veteran's 1977 statements to SSA are more credible than 
the lay statements submitted by the Veteran during the course 
of his appeal prior to his death.  As discussed below, the 
statements made by the Veteran to SSA do not include such 
descriptions of his back pain, and no report of such symptoms 
was noted in the Veteran's November 1977 hospitalization 
summary or in other records of that hospitalization.  There 
is no objective evidence that the Veteran had such symptoms 
prior to 1994.  The Board finds that the Veteran's lay 
description submitted after he filed his 1997 claim for 
benefits are not credible.  

Social Security Administration (SSA) records disclose that 
the Veteran applied for disability benefits in October 1977.  
At that time he reported "cardiac illness, pains in chest & 
heavy breathing - - injury = rt. arm & wrist (swollen 
constantly & arthritis & pain[,] break never healed."  In 
answer to the question, "Explain why you stopped working," 
the Veteran stated that his right wrist was becoming more 
painful and his chest pains increased and physicians told him 
he had a possible heart attack.  He noted that wrist pain 
kept him from driving.  On page 5 of the SSA Form 401, the 
Veteran noted that he had been diagnosed as having a dorsal 
spine condition.  The Veteran did not describe any 
occupational limitations that resulted from the dorsal spine 
condition or the dorsal spine pain.  The SSA application and 
SSA disability evaluation is unfavorable to a finding that 
the Veteran met any criterion for an evaluation in excess of 
10 percent for back disability under any applicable version 
of the Rating Schedule.

The discharge summary of a November 1977 hospitalization 
reflects that several diagnoses were assigned.  The Veteran 
reported a fractured right wrist and elbow and "questionably 
fractured back," but the summary does not state when the 
reported back injury was incurred.  

The evidence that the Veteran continued to work as a welder, 
as a maintenance supervisor, and in other capacities from 
1963 to 1977, the evidence that arthritis of the dorsal spine 
was an incidental finding during 1977 SSA evaluation of the 
Veteran's ability to work, and the evidence of the Veteran's 
actual activity after 1977 (caring for 11 children of varying 
ages, conducting missionary work for four years) directly 
contradicts the findings of the chiropractors who determined 
that the Veteran's prognosis was poor in 1962 and 1963.  

The SSA records continue through 1990.  In a form the Veteran 
completed for SSA in 1987, the Veteran reported that 
arthritis had spread "throughout his body."  On page 6 of 
that form, the Veteran noted that he had arthritis of the 
hands, arms, knees and hip.  The Board finds it significant 
that the Veteran did not report back pain.  

In April 1997, the Veteran stated that he was on Social 
Security Disability, since 1977, "due to the extent of my 
mental problems."  In May 1997, the Veteran sought service 
connection for a back disorder.  Vet Center psychiatric 
examination conducted in January and February 1997 noted that 
the Veteran hoped that the Vet Center would help him get a 
part-time job to supplement his income.  He reported that he 
functioned best when he was busy and occupied.  The Veteran 
reported that he had been employed "all his life," in 
building maintenance, property management, and in missionary 
work.  This statement conflicts with other statements by the 
Veteran, such as a 1997 statement that he was unemployable 
since 1977 as a result of "mental problems," and also 
conflicts with statements that he was unemployable as a 
result of back disability.  The conflicts between the 
Veteran's statements decreases the credibility of any 
statement.  Thus, to the extent that the Veteran stated that 
he was unemployable as a result of both service-connected 
disabilities, such lay evidence does not place the evidence 
in equipoise to support an award of TDIU.  

Private magnetic resonance imaging of the Veteran's back in 
January 1994 disclosed broadbased disc bulges at L1-L2 and 
L4-L5, with moderate spinal stenosis at L1-L2, L3-L4, and 
moderate stenosis at L2-L3.  Laterally bulging discs were 
seen at L5-S1 and there was foraminal stenosis at L4-L5 and 
central wedging at L2.  The VA and private clinical records 
associated with the claims files do not establish that the 
Veteran sought medical treatment for a back disorder during 
the period from 1977 through 1993.  

Private clinical records dated in March 1994 reflect that the 
Veteran was assaulted while at work "approximately 2 years 
ago."  He was hit in the chest, then struck a tree.  He 
incurred a pelvic fracture.  He was slowly improving until he 
was involved in a motor vehicle accident (in 1993).  The 
Veteran reported increased low back pain since that accident.  
This evidence establishes that the Veteran was engaging in 
occupational activities.  The evidence does not indicate 
whether the occupational activities were full-time or part-
time.  However, the evidence does establish that the Veteran 
was able to engage in work-like activity until he incurred 
both an intercurrent occupational accident in 1992 and an 
intercurrent motor vehicle accident injury in 1993.  This 
evidence is completely unfavorable to the claim for an 
evaluation in excess of 10 percent for service-connected back 
disability prior to January 1994, as the evidence objectively 
establishes that the first medical evidence of the increased 
severity of back disability was in January 1994, when the 
Veteran sought treatment for residuals of the 1992 and 1993 
injuries.

The appellant's representative argues that the claim for an 
increased initial evaluation in excess of 10 percent for back 
disability, and a claim for TDIU prior to 1994, is supported 
by a March 19, 1980 psychiatric examination report which 
reflects that the Veteran reported that he was receiving SSA 
disability benefits and was unable to work due to severe 
arthritis.  However, the medical report referenced is a 
psychiatric examination, not an examination of the back.  The 
notation about the Veteran's arthritis was clearly based on 
the Veteran's report of symptoms.  The Veteran himself 
reported that the arthritis was primarily "in the distal 
joints."  The report does not place the evidence that the 
Veteran's back disability was more than 10 percent disabling 
in equipoise.  

VA clinical records dated from March 2001 through May 2002 
reflect that a diagnosis of PTSD and of degenerative joint 
disease of the spine were continued.  These records note a 
diagnosis of compression fracture, L2, "possibly old."  
However, the descriptor "old" for the compression fracture 
does not establish that the Veteran met any criterion for an 
evaluation in excess of 10 percent for a back disability 
prior to 1994.  Thus, this evidence is not relevant to 
support the claim for accrued benefits.  

The evidence is unfavorable to a finding that the Veteran's 
back disability was more than 10 percent disabling, under any 
Diagnostic Code applicable in 1997, when the claim was 
submitted, since there was no muscle spasm and no limitation 
of motion in any direction.  Moreover, the examiner in 1948 
did not confirm a diagnosis of a back disorder or sciatic 
neuritis, but instead, determined that there was a 
subcutaneous mass.  The evidence is also unfavorable to a 
rating in excess of 10 percent since the Veteran missed very 
little time from work, and his symptoms of backache were 
medically described as "mild, with no objective neurologic 
abnormality, despite the fact that work as a truck and 
tractor-trailer mechanic involves heavy lifting and strenuous 
labor.  

The Board has also considered the regulatory provisions 
applicable to evaluation of back disability in 1944 and 
thereafter through 1956.  See Veterans Administration, 
Schedule for Rating Disabilities, Diagnostic Codes 5285-5295 
(1933 ed.) (1933 Schedule); Veterans Administration, Schedule 
for Rating Disabilities, Diagnostic Codes 5285-5295 (1945 
ed.) (1945 Schedule).  These provisions do not differ 
markedly from the criteria applicable in 1994.  Slight 
limitation of the dorsal spine was noncompensable; slight 
limitation of the lumbar spine warranted a 10 percent 
evaluation; an evaluation in excess of 10 percent required 
muscle spasm, loss of lateral spine motion, a diagnosis or 
intervertebral disc disease, or other findings not present in 
the Veteran's case during this period.  

In summary, the preponderance of the evidence is against a 
higher initial evaluation during the entire period from 1944 
to 1994.  There is no evidence of impairment of industrial 
capability beyond a level consistent with the assigned 
schedular evaluation.  The Board agrees with the RO's 
determination that the evidence does not require 
consideration of an initial evaluation in excess of 10 
percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The accrued benefit sought is denied.  

2.  Claim for effective date prior to 1994 for TDIU

A rating of TDIU may be assigned when, as a result of 
service-connected disabilities, "there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340, 3.341.  TDIU is 
warranted on a schedular basis if the Veteran's service-
connected disability is evaluated as 60 percent or more 
disabling, or the Veteran has two or more service-connected 
disabilities, with one rated at 40 percent or more and the 
other(s) bringing the combined total to 70 percent or more.  
38 C.F.R. § 4.16.  Additionally, an extraschedular  TDIU 
rating may be assigned in "cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section." 38 C.F.R. § 4.16(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held, in Deshotel v. Nicholson, 457 F.3d 
1258 (Fed. Cir. 2006), that, if the record shows the 
existence of an unadjudicated claim, raised along with an 
adjudicated claim, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  In February 1980, the 
Veteran sought an increased evaluation in excess of 10 
percent for his service-connected psychiatric disorder, later 
recharacterized as PTSD.  The evaluation for the service-
connected disability was increased to 30 percent.  

The Veteran reported in his complaints for the March 1980 VA 
examination that he had total disability.  He reported that 
his nerves, chest pain, high blood pressure and arthritis, 
which he described as arthritis of the distal joints, kept 
him from working.  To the extent that a claim for TDIU was 
pending prior to the February 1980 claim or was raised at the 
time of the 1980 claim, the RO's adjudication of the 1980 
claim for an increased evaluation for psychophysiologic 
reaction, without addressing the TDIU claim, had the effect 
of a deemed denial of the TDIU claim.  Deshotel at 1261.  

The May 1980 rating decision became final in 1981.  There is 
no allegation of clear and unmistakable error in this rating.  
Therefore, no claim for TDIU remained pending after the 1980 
rating decision until the Veteran submitted his claim for 
TDIU in 1997.  The Board does not disagree with the 
assignment of TDIU effective in 1994, but finds that there is 
no legal entitlement to an effective date prior to 1994 for a 
grant of TDIU in this case.

In any event, even if Deshotel was not applicable to this 
case, the Veteran is not entitled to TDIU during the period 
from his service discharge in 1944 through 1977, because he 
was, as a mater of fact, employed in jobs which constituted 
substantially gainful employment.  As noted above, at the 
time of December 1948 VA examination, the Veteran was 
employed full-time as a truck mechanic, and reported that he 
had lost one week of work in the prior year due to illness.  
A 1957 VA examination again reflected that the Veteran was 
working full-time as a truck mechanic, although he had 
apparently lost time from work in 1954 for VA hospitalization 
due to psychiatric disability.  When the Veteran applied for 
SSA benefits in 1977, he reported past work as a maintenance 
man, as a welder, and as a cabinet maker, among other 
employment.  

The Veteran earned $1,000 per month as a maintenance 
supervisor at a motel from 1972 to 1976, and $5 per hour in 
building maintenance from 1976 to March 1977.  The SSA 
records disclose that the Veteran's earnings were from full-
time employment and were in excess of the poverty level.  The 
Board has considered whether, even if the Veteran's 
employment was full-time, that employment could be considered 
"marginal" rather than substantially gainful.  However, the 
Veteran's income establishes that he was performing 
substantially gainful employment.  See Faust v. West, 13 Vet. 
App. 342 (2000).  In particular, the Veteran himself, in a 
letter submitted in May 1997, noted that after he and his 
first wife divorced (which the record establishes occurred in 
1970), he eventually began caring for all 7 children, and by 
working extra hours as a bartender, was able to buy a house, 
hire a housekeeper, and earn "enough money for the family's 
needs."

Given the Veteran's actual employment and income during the 
period from 1944 to 1977, he does not meet the criteria for 
unemployability on any basis.  The evidence of record for the 
period from 1977 to 1994 establishes that the Veteran was 
capable of work-like activity despite his service-connected 
disabilities.  

The SSA records associated with the claims file disclose that 
SSA determined that the Veteran became unable to work in 
September 1977 as a result of three disorders, possible 
arteriosclerotic coronary artery disorder and angina, 
hyperventilation, and traumatic arthritis of the right wrist 
with sequellae.  The Veteran's October 1977 application for 
SSA benefits and the reports of SSA examinations reference 
findings of arthritis of the Veteran's dorsal spine.  
However, these references, when reviewed in light of the 
lengthy documentation of the Veteran's other disorders, 
establish that back pain was not among the major factors that 
led the Veteran to conclude that he could not work, and was 
not a factor in SSA's disability determination.  The evidence 
of record does not establish that the Veteran was 
unemployable as a result of his service-connected 
disabilities, although it does establish that SSA granted 
benefits on the basis that all of his medical disorders 
together rendered him unemployable.  

The appellant's representative argues that the Veteran is 
entitled to TDIU unless the evidence of record establishes 
that the Veteran's non-service-connected disabilities alone 
rendered him unemployable.  The Veteran's representative 
cites Mittleider v. West, 11 Vet. App. 181, 182 (1998) and 
Stankevich v. Nicholson, 19 Vet. App. 470 (2006) for this 
proposition.  The Board does not agree with this analysis.  
Stankevich does not discuss the criteria for TDIU; rather, 
that case addresses a claim for service connection for an 
undiagnosed illness.  Stankevich reiterates that, if evidence 
does not preponderate for or against a claim, the benefit of 
the doubt must be determined in the Veteran's favor.  19 Vet. 
App. at 473.  In this case, the clear preponderance of the 
Veteran's income prior to 1977 and his own description of his 
activities after 1977 preponderates against a claim that he 
was unemployable prior to 1977 or that his service-connected 
disabilities resulted in unemployability prior to 1994.  

In Mittleider, the Court stated that VA is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence making such a 
differentiation, if the symptomatology may be attributable to 
either the service-connected or the non-service-connected 
disorder.  Such differentiation is not a factor in this case, 
however.  The Veteran himself described right wrist pain as 
the reason he could no longer do strenuous manual labor or 
drive in 1977.  There is clear evidence that the Veteran 
broke his right wrist.  There is no evidence that the 
Veteran's right wrist pain was attributable to either his 
service-connected back disability or to a service-connected 
psychiatric disability.  Therefore, Mittleider is not 
applicable to a determination in this case.  

The evidence suggests that the Veteran's service-connected 
psychiatric disability was among the factors that led to the 
Veteran's determination that he was unable to work, and was 
among the factors that SSA considered in its determination 
that the Veteran was unable to work.  However, the medical 
evidence does not establish that the Veteran's service-
connected "nerves" and back disability resulted in 
unemployability.  The Veteran himself stated, in 1977, in 
answer to the question, "What is your disability?" stated 
that the injury or illness that prevented work was cardiac 
illness, pains in chest, injury, right arm and wrist, with 
arthritis, swelling and constant pain because a break in the 
right wrist never healed.  (SSA October 1977 application, 
Form SSA-16, front page.) 

In answer to the question, "Explain why you stopped 
working," the Veteran stated that his right wrist was 
increasingly becoming more painful, he increasing felt that 
he was not physically well, had chest pain, and switched to a 
lesser paying job that he thought would be less stressful, 
but then he had an EKG and his physician recommended 
hospitalization.  (SSA Form 401, pages 1, 2, 3.)  The Veteran 
was hospitalized in November 1977.  The Veteran was not 
treated for a back disorder during that hospitalization.  The 
SSA records disclose that, although degenerative 
osteoarthritis of the dorsal spine was noted on radiologic 
examination of the Veteran's chest, the Veteran was not under 
medical treatment for that disorder.  Thus, the clinical 
evidence prior to 1977, when the Veteran applied for SSA 
disability, preponderates against the claim for TDIU.  

The evidence after 1977 also preponderates against a finding 
that the Veteran's service-connected back and psychiatric 
disabilities resulted in unemployability.  In fact, a 
statement submitted by the appellant in April 1997 reflects 
that when she and the Veteran married in June 1976, they had 
11 children in total, the Veteran's 7 children and her 4 
children.  A statement submitted by the Veteran in May 1977 
reflects that the Veteran and the appellant, after their 
marriage in 1976, went to Baja, California for four years as 
missionaries.  SSA records also reflect that the Veteran 
assisted his spouse to run a motel for a period in late 1986 
and early 1987.  SSA conducted extensive evaluation to 
determine whether the Veteran's activities had constituted 
substantial gainful employment.  SSA concluded that the 
Veteran's activities did not result in substantial income.  
This evidence does, in fact, establish that the Veteran was 
able to carry on work-like activities of a sedentary type 
despite his service-connected disabilities.  This evidence 
also reflects that, despite the Veteran's service-connected 
disabilities, he performed work-like activities, caring for 
children, performing missionary work, after onset of his 
disability for SSA purposes in 1977.  

SSA records reflect that the Veteran assisted his wife to run 
a motel during the period from September 1985 to January 
1986.  The Veteran provided statements indicating that the 
amount of money attributable to his efforts did not 
constitute substantial gainful activity.  These records do, 
however, reflect that the Veteran was able to perform work-
like activities, such as take deposits to the bank, as 
necessary to assist his wife. 

The Board notes that not every item of evidence has been 
discussed, nor has each argument raised by the Veteran prior 
to his death, raised by the appellant, or raised by the 
appellant's attorney been addressed.  In particular, medical 
opinion obtained following the Veteran's death has not been 
discussed.  As the appellant's attorney noted, the Board is 
not required to consider medical opinion obtained after the 
Veteran's death.  Moreover, the Board notes that the opinion 
relies, at least in part, on chiropractic opinions rendered 
in 1962 and 1963.  As discussed above, the Board finds those 
opinions less probative than later medical evidence.  The 
factual evidence which contradicts the opinion rendered after 
the Veteran's death regarding his employability is discussed 
above.  

The preponderance of the evidence is against a higher initial 
evaluation during the entire period from 1944 to 1994.  There 
is no evidence of impairment of industrial capability beyond 
a level consistent with the assigned schedular evaluation.  
The Board agrees with the RO's determination that the 
evidence does not require consideration of an initial 
evaluation in excess of 10 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The accrued benefit sought is denied.  


ORDER

The appeal for an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine prior to 
January 18, 1994, for purposes of accrued benefits.

The appeal for an effective date prior to January 18, 1994, 
for an award of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), for purposes of accrued benefits.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


